Cohn, J.
On December 30, 1929, on the application of the second mortgagee, Windermere Realty Corporation, two receivers of the rents of the premises under foreclosure were appointed. On January 3, 1930, at the instance of the third mortgagee, Dakota Realty Corporation, this receivership was extended to include the foreclosure action brought by the Dakota Realty Corporation to foreclose its mortgage. On January 29, 1930, at the instance of the first mortgagee, Metropolitan Life Insurance Company, another receiver of rents was appointed by this court.
This motion is now made to restrain the receivers appointed for the benefit of the second and third mortgagees from collecting and receiving any rents since January 29, 1930. The earlier receivership inured solely to the benefit of the junior mortgagees. The receiver appointed by this court upon the foreclosure of the first mortgage, which was the paramount mortgage, acted for the benefit *69of the first mortgagees. This being so, the appointment of a receiver in the foreclosure of the senior mortgage was proper and he, when appointed, superseded the receivers appointed in the foreclosure of the junior mortgages. (Ranney v. Peyser, 83 N. Y. 1; Holland Trust Co. v. Consolidated Gas & Elec. Light Co., 85 Hun, 454.)
The motion is, therefore, granted.